Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENT 
An examiner’s comment and amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 CFR § 1.312. 
Examiner’s Comment
Although the claimed clipper for animals may resemble some of the designs cited in the prior art, the unique combination of elements disclosed in the claim creates a new and patentably distinct design. Most specifically, the curved shape of the edge line of the flattened top surface portions, the oval-recess and the button-slider also on the top surface, the side grip details at the lower-rear of the clipper and other similar organic details shown in the instant application, (versus features seen in the “Heiniger: Saphir Clippers” reference (Non-Patent Document No. U)) clearly distinguish the cited prior art as patentably distinct from the claimed clipper for animals.
Specification
The specification is amended as follows:
Descriptions of the figures are not required to be written in any particular format, however, they should describe the views of the drawings clearly and accurately. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. Reproductions 1.1, 1.4, 1.6, 1.7, 1.8 and 1.9 are described as “back”, “left”, “top”, etc. (direct elevation/plan views), yet these views are taken from complex perspective angles. Further, the views lack descriptors that may aid in interpretation of the photographs. The views must be clearly and accurately explained in the descriptions. For clarity, accuracy, and to relate to the disclosure as a whole, the descriptions are amended to read:
-- 1.1 : Top, Rear Perspective
1.2 : Left Elevation
1.3 : Top Plan
1.4 : Top, Front Perspective
1.5 : Bottom Plan
1.6 : Bottom, Front, Left Perspective
1.7 : Top, Rear, Left Perspective
1.8 : Bottom, Rear, Right Perspective
1.9 : Top, Front, Right Perspective --
Conclusion
In conclusion the claim stands in condition for allowance.
The references cited but not applied are considered cumulative art related to the claimed design.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kendra Leslie Hamilton/Primary Examiner, Art Unit 2915                                                                                                                                                                                                        02/17/2021